Citation Nr: 0934451	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 
1988.  The Veteran died in September 2004.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant submitted her notice of 
disagreement in October 2005 and perfected her appeal in 
March 2006.


FINDINGS OF FACT

1.  At the time of the Veteran's death in September 2004, a 
claim of entitlement to service connection for ALS was 
pending.

2.  The preponderance of the evidence is against a finding 
that ALS is the result of a disease or injury in service, to 
include as due to herbicide exposure.

3.  The Veteran died in September 2004; the immediate cause 
of death was respiratory muscle failure due to ALS.

4.  At the time of his death, the Veteran was service 
connected for: right ear hearing loss and hemorrhoids (both 
considered noncompensable); and tinnitus (considered 10 
percent disabling); none of these disabilities caused or 
contributed substantially or materially to the cause of 
death.

5.  There were no periodic monetary benefits that were unpaid 
at the time of the Veteran's death that can now be paid to 
his survivor as accrued benefits.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for ALS, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.1000 (2008).

2.  The criteria for the establishment of service connection 
for the cause of the Veteran's death have not been met.  38 
U.S.C.A. § 1110, 1311, 5103A, 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the appellant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the appellant is expected to provide.

The Court held that in the context of a claim for Dependency 
and Indemnity Compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to initial adjudication of the appellant's claims, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions for the first three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The appellant was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The October 2004 letter did not 
specifically discuss the conditions for which the Veteran was 
service-connected nor did it address service connection for 
the cause of the Veteran's death based on conditions for 
which he had not received service connection during his life.  
The Board notes, however, that the appellant contends that 
the Veteran's ALS should have been service connected and was 
not, and that ALS contributed to his death.  The Board finds 
that the appellant understood the requirements of Hupp and 
made specific arguments in support of her claims to that end, 
knowing that the cause of the Veteran's death was not a 
service-connected disability.  Any error on the first and/or 
third element of Hupp notice is harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
accrued benefits purposes and for the cause of the Veteran's 
death, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In any event, with regard to the appellant's accrued benefits 
claim, VCAA notice is not necessary.  The facts are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue of entitlement to accrued 
benefits here on appeal. Application of pertinent provisions 
of the law and regulations will determine the outcome.  In 
particular, the outcome of the accrued benefits claim depends 
exclusively on documents which are already contained in the 
Veteran's VA claims file.

No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim"]; 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant was afforded a VA 
medical opinion in December 2004, with regard to her claim of 
entitlement to service connection for the cause of the 
Veteran's death.  However, the Board notes that the VA 
opinion is not probative, as the appellant's claim has been 
denied herein as a matter of law.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claims

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims on the 
merits and the appeals will be denied.  The Veteran's claim 
of entitlement to service connection for ALS, to include as 
due to herbicide exposure, was received in April 2003.  A 
July 2003 rating decision denied the Veteran's claim and he 
timely submitted a notice of disagreement in August 2003.  
Before a Statement of the Case could be rendered, the Veteran 
died.  At the time of the Veteran's death, he was in receipt 
of service connection for tinnitus (10 percent disabling), 
right ear hearing loss (noncompensable) and hemorrhoids 
(noncompensable).  The Veteran's widow, the appellant, filed 
claims of entitlement to service connection for the cause of 
the Veteran's death and accrued benefits in October 2004.

A.  Accrued Benefits

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim the 
Veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the Veteran and, by statute, 
the appellant takes the Veteran's claim as it stood on the 
date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).  Entitlement to accrued benefits must 
be determined based on evidence that was physically present 
or constructively present (such as VA treatment records) in 
the Veteran's claims file when he died.  See 38 U.S.C.A. § 
5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 
108, 113 (1999).

As previously noted, the appellant filed her claim for 
accrued benefits in October 2004.  During the pendency of 
this appeal, VA issued a revised regulation regarding 38 
C.F.R. § 3.1000 effective January 29, 2007.  See 71 Fed. Reg. 
78,368 
(Dec. 29, 2006) (to be codified at 38 C.F.R. § 3.1000).

Prior to the amendments, the law and regulations governing 
claims for accrued benefits stated that, upon the death of a 
Veteran, his lawful surviving spouse may be paid periodic 
monetary benefits to which the Veteran was entitled at the 
time of death and which were due and unpaid for a period not 
to exceed two years, based on existing rating decisions or 
other evidence that was on file when the Veteran died.  See 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).

The amendments to 38 C.F.R. § 3.1000 primarily result from 
the Veterans Benefits Act of 2003 ("the Act").  Prior to the 
Act, the introductory portion of 38 U.S.C.A. § 5121(a) read 
(in pertinent part):

. . . periodic monetary benefits (other 
than insurance and servicemen's 
indemnity) under laws administered by 
the Secretary to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at date of death 
(hereinafter in this section and section 
5122 of this title referred to as 
"accrued benefits") and due and unpaid 
for a period not to exceed two years, 
shall, upon the death of such individual 
be paid as follows ....

See 38 U.S.C.A. § 5121(a) (West 2002).

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  In 
Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held 
that the comma after the word "decisions" (as well as the use 
of the conjunction "or" after the comma) actually indicated 
that the separated phrases stated substantive alternatives.  
According to the Court, the law provided for payment of (1) 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, which 
the Court called "benefits awarded but unpaid", or (2) 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years, which were called 
"accrued benefits" for purposes of sections 5121 and 5122.  
Id. at 507.

The 2003 Act (in part) removed the comma after "decisions" in 
the introductory text of paragraph (a).  VA believed that by 
removing that comma Congress intended to provide for only one 
type of benefit under section 5121, thus eliminating Bonny's 
distinction between accrued benefits and "benefits awarded 
but unpaid."  Accordingly, VA amended 38 C.F.R. § 3.1000(a) 
by deleting the comma between the phrases "to which a payee 
was entitled at his death under existing ratings or 
decisions" and "or those based on evidence in the file at 
date of death."  See 71 Fed. Reg. 78,368 (Dec. 29, 2006) [to 
be codified at 38 C.F.R. § 3.1000].

The Act also removed the two-year limitation on accrued 
benefits payable under 38 U.S.C.A. § 5121.  Therefore, VA 
deleted the phrase "for a period not to exceed two years 
prior to the last date of entitlement as provided in Sec. 
3.500(g)," found in 38 C.F.R. § 3.1000(a) (2006).  See 71 
Fed. Reg. 78,368 (Dec. 29, 2006) [to be codified at 38 C.F.R. 
§ 3.1000].

VA did not include information regarding effective dates in 
the new regulation.  See 71 Fed. Reg. 78,368.  However, the 
notice of the proposed rule includes a detailed discussion 
and helpful table outlining the various eligibility of three 
potential groups of claimants for accrued benefits, based on 
the date of the deceased beneficiary's death and the date the 
Act was signed into law (December 16, 2003).  See 71 Fed. 
Reg. 37,027 (June 29, 2006).

Pertinent to this case, the Veteran died in September 2004, 
after December 16, 2003, and the appellant's October 2004 
claim for accrued benefits was not pending on December 16, 
2003.  Therefore, the revised versions of U.S.C.A. § 5121(a) 
and 38 C.F.R. § 3.1000 are applicable to this claim.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.

The law provides that a Veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g., Agent 
Orange) unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
service.  If the Veteran was exposed to an herbicide agent 
during service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied; 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  See 38 C.F.R. § 3.309(e) (2008).  

The Veteran alleged that while he was stationed at Camp 
Casey, Korea between July 1968 and July 1969, he was a 
helicopter crew chief and was required to fly the commanding 
General of the 7th Infantry Division from Camp Casey to the 
Demilitarized Zone (DMZ) on a weekly basis.  As such, the 
Veteran alleged that he was exposed to Agent Orange, which 
ultimately resulted in his diagnosis of ALS.  Alternatively, 
the Veteran argued that his exposure to various chemicals, 
solvents, aircraft fuel, oil, hydraulic fluid and powders 
could have caused his ALS.

It is undisputed that the Veteran had a diagnosis of ALS 
during his lifetime.  See private treatment record; N. N. K., 
M.D.; July 10, 2002.  Thus, element (1) of Hickson has been 
satisfied.

Initially, the Board notes that there is also no evidence of 
record to establish that the Veteran ever had service in the 
Republic of Vietnam.  However, given the Veteran's military 
occupational specialty, even if the Board were to provide him 
the benefit of the doubt and assume that he did set foot in 
Vietnam, ALS is not a condition contemplated under 38 C.F.R. 
§ 3.307(d) and 3.309(e) and thus, is not presumptively 
service connected.  Additionally, the evidence associated 
with the record at the time the July 2003 rating decision was 
issued did not establish a link between the Veteran's ALS and 
Agent Orange exposure.

As such, the Veteran's claim of entitlement to service 
connection for ALS on the basis of Agent Orange exposure must 
fail.  However, notwithstanding the foregoing, regulations 
provide that service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The Veteran did not complain of or receive treatment for ALS 
during his time in service.  As such, element (2) under 
Hickson has not been satisfied.  See Hickson, supra.  In 
fact, he was not diagnosed with ALS until 2002, over 10 years 
after he was discharged from service.  The record was 
negative for any medical nexus statement connecting the 
Veteran's ALS with his time in service at the time of the 
July 2003 rating decision.  The Board notes that after the 
Veteran's death, the appellant submitted a statement dated in 
October 2005, which did address the question of medical 
nexus; specifically, the Veteran's exposure to chemicals, 
solvents and powders used to clean aircraft parts.  
Unfortunately, however, a claim for accrued benefits must be 
based on evidence in the record at the time of the Veteran's 
death.  Accordingly, the October 2005 medical opinion is 
inadmissible.  See 38 U.S.C.A. § 5121(a) (West 2002); see 
also Ralston v. West, 13 Vet. App. 108, 113 (1999).

The only remaining evidence in support of the Veteran's claim 
for ALS consisted of lay statements alleging his ALS was 
related to service.  The Board finds that the Veteran was not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he did not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

With respect to the Veteran's contentions, the Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the Veteran's 
lay statements were outweighed by the negative service and 
post-service treatment records.

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
Veteran's ALS was related to his military service.  For the 
Board to conclude that the Veteran's ALS originated during 
military service would be speculation, and the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  
As such, the appellant's claim also fails based on element 
(3) of Hickson.  See Hickson, supra.

ALS is not considered a presumptive condition under 38 C.F.R. 
§ 3.307 and 3.309.  Entitlement to service connection for ALS 
also failed on a direct basis.  The evidence was not in 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  See 38 C.F.R. §3.102 (2008).  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for 
purposes of accrued benefits and must be denied.

B.  Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.312 (2008).  A service-connected disability is 
considered to have been the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  See 38 C.F.R. § 3.312(b) 
(2008).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  See 38 C.F.R. § 3.312(c) (2008).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.

In this case, the death certificate shows that the cause of 
the Veteran's death was respiratory muscle failure due to 
ALS.  There is no evidence of record, nor does the appellant 
allege, that tinnitus, right ear hearing loss or hemorrhoids 
caused the Veteran's death.  Since the Board has concluded 
that ALS was not service-connected, the appellant's claim 
must fail as a matter of law.  The Veteran did not die in-
service or as a result of a service-connected condition; 
therefore, he does not meet the basic eligibility 
requirements for service connection for the cause of death.  
Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for ALS, for the purpose of 
accrued benefits, is denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


